Title: Thomas Boylston Adams to William Smith Shaw, 21 May 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            My dear William
            Washington City 21st: May 1799.
          
          Your friendly & excellent letters of the 1st: & 10 instt: have reached me at this place, where I arrived the night before last, having passed a few days at Baltimore & Annapolis on my way. My tour has hitherto been highly pleasing to me, and should it conclude as it began, I shall not regret having made it; indeed a more favorable moment could not have occurred, since had I remained in Philada: my time would not have been effectively employed, for want of an Office & a boarding place, which could not be had to my fancy until the beginning of next month. Should you be anxious to know in what street my dwelling is to be, I have no objection to your being informed, that the Bishop is one of my neighbors and that I hope to see the ladies of that family the oftener on this account.
          I am not in the humor to write you a “long excellent letter” at this time, for several reasons, which shall not here be given, nor do I promise to write you such a letter at any future period, & yet I may write you many letters.
          The City of Washington, if I were in a descriptive mood, would furnish a most captivating picture— “Cities shall grow where forrests late have stood,” which might be parraphrazed thus—A City growing in the Midst of wood. What admiration must it not excite on reading of the stately Capitol, the magnificent Presidential palace, the

commodious Blodget Hotel, placed equi-distant from each other, though scarcely visible by reason of that distance— Here, in the language of Geographers, is a fine champain Country, well stored with wood, abounding in various sorts of game; a majestic river, navigable, full of fish & wild fowl; & other natural advantages too numerous to be enumerated.
          The situation of the ground on which the City is to stand is very pleasant, from different positions you are presented with very fine prospects uniting landscape with water scenes, and from almost every point a view of Alexandria mingles with & diversifies the whole.— The Capitol is in very considerable forwardness; I mean one wing of the building, and might be finished in a few months; The Presidents house is not quite so forward; and as to the rest, they are yet on the ground.
          During my stay at Annapolis I received great attention & hospitality from the first characters of the place and had an opportunity of making the acquaintance of several gentlemen of the Bar & Bench, among the former Mr: Winchester, Mr: Luther Martin & a Mr: Hollingsworth—all of Baltimore; Mr: Key of Annapolis & Mr: J. T Mason of Georgetown, brother to S.T.M. of memory.
          I ought to have mentioned the family of Governor Ogle & that of Charles Carroll of Carrollton from whom I received distinguished marks of politeness. Madam Ogle gave a Ball, which I am almost ashamed to say, was entirely a compliment to me. What a fine thing it is to have a father when his merits are thus visited on the child.
          I intend to visit the General at the Mount on Thursday, accompanied by Mr: & Mrs: Johnson, who have been very kind & studious to accommodate me in every thing within their power. Mr: Tom Johnson has resided for some time at Annapolis for the benefit of his health and has recovered surprizingly; he enquired very kindly after you.
          Mr: Cranch is well; better I think since I have been here—we got him into company at Annapolis & revived his spirits wonderfully; Mrs: C— is yet confined to her chamber, though doing very well—
          Present me kindly to my father & mother, to Louisa & Boylston I had forgotten to notice the triumph in town meeting warfare— B——n’s remark was in character. Poor Benjy, how frail we are! I do suppose the whole connection will now be ready to desert the Government & abandon it to its fate, as Rats will a ship, just before she sinks.
          
          I shall write soon to my Mother, whom I now thank for her favor of the 10th:. The newspapers are acceptable.
          
            Thomas B Adams.
          
        